Order issued September 20, 2012




                                              In The
                                   Tourt of Apprais
                           Niftll Bistrirt of . .exas at Dallas
                                      No. 05-11-00695-CV


     MARK MCGOWAN AlND BEVERLY KIRKPATRICK MCGOWAN, Appellants
                                                V.
                          MEADOWWOOD PARK RANCH ESTATES
                           HOMEOWNERS ASSOCIATION, Appellee


                                            ORDER

        Appellants' September 18, 2012 motion to extend the time for filing a motion for rehearing

is GRANTED. Appellants' motion for rehearing, received on September 18, 2012 is ORDERED

filed as of the date of this order.




                                                     DAVID L. BRIDGES
                                                     JUSTICE